 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA M. HANSEN
 3   Assistant Federal Public Defender
 4   13th Floor Federal Building - Suite 1350N
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone:     (510) 637-3500
 6   Facsimile:     (510) 637-3507
     Email: Angela_Hansen@fd.org
 7
     Counsel for Defendant REDIC
 8

 9
10
                                IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                            OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                             Case No.: CR 17–00516 JST
15                     Plaintiff,                            STIPULATION AND [PROPOSED]
                                                             ORDER TO CONTINUE SENTENCING
16             v.                                            HEARING
17     MARCUS REDIC,
                                                             Hearing date: April 19, 2019
18                     Defendant.
19

20          The above-captioned matter is set on April 19, 2019, at 9:30 a.m., before this Honorable
21   Court, for a sentencing hearing. The parties respectfully request that the Court continue the
22   sentencing hearing date to April 26, 2019. The reason for this request is that the draft Presentence
23   Investigation Report was disclosed late, and thus the parties need additional time to make revisions,
24   corrections and additions to the report. The probation officer assigned to this case is in agreement
25   with this continuance and has advised the parties that a member of her office is available on the
26   requested date.
27

28

                                                       -1-
 1

 2                         IT IS SO STIPULATED.
 3

 4   April 3, 2019
 5                         STEVEN G. KALAR
                           Federal Public Defender
 6                         Northern District of California
 7
                                     /S/
 8                         ANGELA M. HANSEN
                           Assistant Federal Public Defender
 9
10   April 3, 2019
11                         DAVID ANDERSON
                           United States Attorney
12                         Northern District of California
13
                                     /S/
14                         KATHERINE LLOYD-LOVETT
                           Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                     -2-
 1

 2

 3

 4                              IN THE UNITED STATES DISTRICT COURT

 5                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

 6                                         OAKLAND DIVISION

 7
       UNITED STATES OF AMERICA,                            Case No.: CR 17–00516 JST
 8
                      Plaintiff,                            [PROPOSED] ORDER TO CONTINUE
 9                                                          SENTENCING HEARING
               v.
10
       MARCUS REDIC,
11
                      Defendant.
12

13
            Based on the reason provided in the stipulation of the parties above, and for good cause
14
     shown, the Court hereby vacates the April 19, 2019, sentencing date and resets this matter to April
15
     26, 2019, at 9:30 a.m.
16

17

18   April 4, 2019
     _____________________                        __________________________________
19   DATE                                         THE HONORABLE JON S. TIGAR
                                                  United States District Judge
20

21

22

23

24

25

26
27

28

                                                      -3-
